Citation Nr: 1419268	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.   Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a right hip disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 





INTRODUCTION

It appears that the Veteran had active service from November 1984 to May 1990, February 2003 to September 2003, and from January 2006 to October 2006.  

This case comes before the Board of Veteran's Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to the benefit sought on appeal. 

The entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case. 

The record indicates that the Veteran requested a hearing in January 2011.  The Veteran was scheduled for a videoconference hearing to be held on September 25, 2013.  The Veteran did not show for his scheduled hearing because notice informing him of the date and location of the hearing was mailed to the wrong address.  The Veteran has since indicated that he still requests a hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9, Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge.  To date, the Veteran has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge following the usual procedures set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013) in the order that the request was received.  Appropriate notification should also be provided to his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



